The majority of the court declares in its opinion that section 34 of "An act for the assessment of property and providing the means therefor, and to repeal a certain act therein named," approved February 25, 1898, as amended by act approved February 13, 1932 (Laws of Illinois, First, Second and Third Special Sessions, 1931-32, p. 74), specifies the time the board of appeals shall meet for the purpose of revising the assessment of property and the time and manner of giving notice of the board's meetings; that the powers and duties of the board of appeals are prescribed by section 35a of the same act, and that the method of procedure and the manner in which the board shall exercise the power conferred upon it by paragraph (a) of section 35a are set forth in section 35b. From these interpretations of the statutory provisions designated the conclusion is drawn that "it was the intention of the General Assembly to define and limit the power of the board of *Page 566 
appeals in revising assessments to cases of tax-payers who have filed complaints as to particular parcels of real estate * * * pursuant to section 35b and in no other cases." The order of the board of appeals, in consequence, was declared void and the writ of mandamus sought by the relator was awarded.
It is an established rule in the interpretation of statutes that the intention of the law-giver must be deduced from a view of the whole and of every part of the act under consideration taken and compared together. (People v. Price, 257 Ill. 587;People v. Henning Co. 260 id. 554; Uphoff v. IndustrialBoard, 271 id. 312). The court may not, in order to give effect to particular words, virtually destroy the meaning of the entire context or, otherwise expressed, it may not give the particular words a significance which would be clearly repugnant to the statute, viewed as a whole, and destructive of its obvious intent. VanDyke v. Cordova Copper Co.234 U.S. 188.
The opening sentence of section 34 requires the board of appeals to meet on or before the third Monday in June in each year for "the purpose of revising the assessment of property." This sentence is general, without limitation, and standing alone, authorizes a revision of the assessment against all the taxable property in the county. Its broad language affords ample legal justification for the order of March 22, 1933. The portion of the second sentence which provides that, "At such meeting the * * * board of appeals, upon application of any tax-payer * * * may revise the entire assessment or any part thereof of any tax-payer and correct the same, as shall appear to them to be just," * * * however, is invoked to sustain the view that the power of the board of appeals is restricted solely to a revision of the complaining tax-payer's assessment. Any tax-payer, not necessarily the owner of the property assessed, may make the application, and when made, it may concern one or many particular assessments *Page 567 
for the word "any" sometimes means one or more irrespective of the number. But whatever construction may be placed upon the portion of the sentence quoted, obviously, the extent of the power of the board of appeals can not be determined by excluding from consideration not only the remainder of that sentence but also of the thirty-fourth section of the act.
The remainder of the second sentence reads "but in none of the cases provided for in this act shall the assessment of the property of any person be increased unless such person or his agent, if either be a resident or has a place of business in the county, shall first have been notified in writing and been given an opportunity to be heard." This provision contemplates the increase, after notice and an opportunity for a hearing and upon proof of the requisite facts, of the assessment of a tax-payer other than the one by whom the application was filed. It is conceded that upon the application of a tax-payer, the board of appeals may revise the assessment not only of the applicant, but also of any other tax-payer, by raising the assessment, subject only to the requirement of notice and an opportunity to be heard. The application of one tax-payer either authorizes the board of appeals to revise the assessment of another tax-payer by increasing or reducing it, as the facts warrant, or it gives the board no jurisdiction over the assessment of any tax-payer other than that of the applicant. If, upon the application of one tax-payer, the board of appeals may increase the assessment of another tax-payer who has had notice and an opportunity to be heard, then it necessarily follows that the board may also, when the facts justify it, reduce the assessment of such other taxpayer. The power to increase and decrease, assuming the requirements of due process to have been observed, are correlative and inseparable.
The concluding sentence of the section reads: "The board of appeals at least one week before the meeting *Page 568 
of such board of appeals to revise and correct the whole or any part of such assessment shall publish a notice of the time and place of its meeting for such purpose in at least one newspaper of general circulation published in the county, said notice to specify the date and place at which complaints may be filed and the towns or taxing districts the assessments of which will be considered for revision and correction at such time." The words "such assessment" in this sentence refer to "the assessment of property" in the opening sentence and in the second proviso of the section; and the phrase "the assessment of property," when the whole section is considered, manifestly extends to the assessment of all the property in the county. The purpose of the meeting of the board of appeals is "to revise and correct the whole or any part" of that assessment, and the revision may be made by towns or taxing districts. The right of individual tax-payers to file complaints and the fixing of a time and place therefor do not limit the board's power to revise the whole or any part of the assessment and to make the corrections found to be necessary.
The majority of the court not only excludes from consideration material provisions of section 34, but its review of sections 35a and 35b also is incomplete. Section 35a does not purport to define all the powers of the board of appeals; it merely enumerates certain duties in addition to those imposed by section 34. The assertion that the method of procedure and the manner in which the board of appeals shall exercise the power conferred upon it by paragraph (a) of section 35a are set forth in section 35b is likewise unwarranted. Paragraph (a) requires the board in any year on complaint that "any property" is over or under-assessed or exempt, to review the assessment and order it corrected. "Any property" may well include property, real or personal, of a certain class or type, and is not confined to a specific parcel of real or item of personal property. The complaints to which section 35b has reference *Page 569 
concern "any particular property, real or personal, described therein" and not property generally, the subject matter of paragraph (a) of section 35a. The application of section 35b to complaints respecting the assessment against specific parcels or items of property and not to the revision enjoined by section 34 is emphasized by the provisions of section 35b
concerning the time of filing complaints, the giving of notice of their filing and the time and order of the hearings thereon. These provisions are more specific and differ in certain essentials from similar provisions of section 34. If, as the majority of the court declares, that section "specifies the time that the board of appeals shall meet for the purpose of revising the assessment and the time and manner of giving notice of the meetings," then the corresponding provisions of section 35b are superfluous and wherever they conflict with section 34 are productive of confusion. These difficulties do not arise when section 35b is confined to its proper scope. A specification of the requirements of a complaint against the assessment upon a particular parcel of real property and of the proceedings upon such a complaint manifestly does not restrict the powers of the board conferred by other sections of the act. It certainly is not the judicial function to limit the provisions of paragraph (a) of section 35a, to the extent that it concerns real property, by the interpolation of the qualifying words "particular parcel of" between the words "any" and "property," nor to extend the application of section 35b
beyond its express terms, thereby eliminating largely the powers conferred upon the board of appeals by section 34. Such changes may only be made by the legislative power.
Section 33 of the Revenue act requires each member of the board of appeals, before entering upon the duties of his office, to take and subscribe an oath fairly and impartially to review the assessment of all property as made; to raise or lower, or direct the county assessor to change *Page 570 
or modify, the assessment as justice may require, and to perform all acts necessary to a full, fair and impartial assessment of all property of every kind, nature and description. Section 38 provides that the board of appeals, on or before a time fixed, shall complete its work and attach to the assessment books an affidavit, signed by at least two members of the board, setting forth, among other things, that the assessed value set down in the proper column opposite each of the several kinds and descriptions of property is, in their opinion, a just and equal assessment for the purposes of taxation. The provision requiring this affidavit is followed by a proviso that the board of appeals shall meet from time to time and whenever necessary to consider and act upon complaints and further to "revise the assessment of real property as may be just and necessary." The requirements of the oath and the affidavit and the additional duties imposed upon the board of appeals by the proviso forbid the limitation upon the powers of the board declared in the opinion of the majority.
The limitation of the power of the board of appeals to a revision of the assessment on the particular property described in the complaint fails for another reason. Section I of article 9 of the constitution requires every person and corporation to "pay a tax in proportion to the value of his, her or its property — such value to be ascertained by some person or persons, to be elected or appointed in such manner as the General Assembly shall direct, and not otherwise; * * *". In case property of a certain class, including the parcel described in a complaint, is assessed at forty per cent of its fair cash value while all other taxable property in the county is assessed at thirty per cent of such value, the construction of section 34 declared by the majority of the court, denies the board of appeals the power to reduce the assessment on the particular class of property, other than the parcel concerning which the complaint is made. Such a reduction of the assessment on all *Page 571 
the property in that class would be necessary to equalize the assessment of all property throughout the county. The result of the announced construction of section 34 would be a discrimination against all property of the class excessively valued, except only the particular parcel reviewed, the owner of which, with respect to all other owners of property in the same class, would obtain an unwarranted advantage. To confine the reduction of the assessment in such a situation, solely to the property specifically described in the complaint, would constitute a violation of the constitutional provision requiring uniformity and, in consequence, would render the board of appeals powerless to grant the relief sought. Since individual preferential treatment is prohibited by the constitution, the declared construction of section 34 would deny the tax-payer, in the circumstances stated, a remedy before the board of appeals. The power of that board, on the other hand, to revise an assessment not only as it respects the particular parcel concerning which complaint is made, but also the class to which that parcel belongs, enables the board to make effective the constitutional requirement of uniformity.
The history of revenue legislation in this State shows that some board or body has been provided to revise the assessments made by the local assessor. The legislature has afforded the tax-payer an opportunity for a review by an independent agency of the assessment initially made. The relator concedes the necessity of such a review for he states that "to correct the county assessor's mistakes in making assessments and to protect the tax-payer from arbitrary and capricious assessments, some power to review the work of the assessor had to be provided" and that the "agency set up for that purpose in Cook county was the board of appeals." According to the contention of the relator and the opinion of the majority of the court, the power of the board of appeals, with respect to assessments upon real property, is limited to the revision and *Page 572 
correction of assessments against particular parcels described in complaints filed by individual tax-payers. The pertinent inquiry follows whether, by the exercise of the board's power so construed or limited, the tax-payers of Cook county may obtain relief from the erroneous, arbitrary and capricious assessments which the relator admits may be made by the county assessor.
The relator asserts that the assessment upon real estate in Cook county for the year 1931 embraced approximately 1,300,000 parcels of land and 800,000 buildings. The order of the board of appeals requiring the county assessor to make a reduction of fifteen per cent in the base prices employed in assessing cottages, bungalows, residences and two and three-flat buildings for the same year, the relator states, affected 408,959 buildings and required the re-computation of a like number of assessments. The reasons assigned by the board of appeals for making its order were that there was a lack of uniformity and equality between the assessment of the classes of property affected by the order and other classes of property and that the base prices fixed by the board's order were fair and just to the tax-payers. The State Tax Commission, it appears from the record, subsequently ordered the same reductions. The board of appeals is allowed a period not exceeding seventy working days each year to revise the assessment of property. If the corrections successively ordered by the board of appeals and the State Tax Commission could have been made only upon complaints, each of which concerned the assessment upon a specific parcel of real estate, the board would have been compelled to hear and determine nearly six thousand of such complaints each day. The performance of such a task by a single body within the period described is obviously impossible. In People v. Cesar, 349 Ill. 372, it appeared that 67,754 individual complaints charging excessive assessments upon parcels of real property for the year 1928 were filed and that upon 18,431 of these complaints *Page 573 
a hearing before the board of review was obtained. Against the assessment for the succeeding year 40,941 like complaints were filed and of this number only 2409 were heard. It cannot be assumed that substantially all these complaints were just, yet those without merit, whatever the number, could not properly be eliminated without attention; and if the tax-payers of Cook county must obtain relief against excessive, arbitrary and capricious assessments solely by means of individual complaints, the constitutional requirement of uniformity in taxation will be largely suspended and discriminations in assessments, increasing in number as time progresses, will be inevitable. Judicial decision should permit only the clearest statutory language to withhold from a reviewing body the power of revision. Experience has demonstrated that this power is vitally necessary even to approximate equality and uniformity in taxation.
Under section 1 of article 9 of the constitution, the courts, in the absence of fraud, have no power to review the valuation of property made by the proper officers for purposes of taxation. (Bistor v. McDonough, 348 Ill. 624; Jeffery BuildingCorp. v. Harding, 347 id. 336; Kinderman v. Harding, 345 id. 237; Hettler Lumber Co. v. Cook County, 336 id. 645; Hulbert v. People, 189 id. 114; Burton Stock Car Co. v.Traeger, 187 id. 9; Keokuk Bridge Co. v. People, 185 id. 276;Republic Life Ins Co. v. Pollak, 75 id. 292; Spencer  Gardner
v. People, 68 id. 510). Against an excessive or unequal assessment, where the complaint is not fraud but an error of judgment merely, the sole remedy is an application for an abatement to such statutory agencies as have been provided for hearing the complaint. (Jeffery Building Corp. v. Harding,supra; Kinderman v. Harding, supra; Hulbert v. People, supra;Hettler Lumber Co. v. Cook County, supra; Keokuk BridgeCo. v. People, supra; Buttenuth v. St. Louis Bridge Co.123 Ill. 535; People v. Lots in Ashley, 122 id. 297; Humphreys *Page 574 
v. Nelson, 115 id. 45). If, therefore, the board of appeals is to be largely shorn of the power of revision hitherto conferred upon and exercised by similar bodies in this State, a considerable number of tax-payers necessarily will be deprived of any remedy by or through which to obtain relief against unjust and unequal assessments.
The power to tax is essential to the maintenance of the State. Subject to constitutional limitations, the legislature, in the exercise of this power, may resort to such means or remedies as it chooses. (Leigh v. Green, 193 U.S. 79). This power, which reaches directly or indirectly to all classes of the people, is the most pervading of all the powers of government. (Loan Ass'n v. Topeka, 20 Wall. 655). The power to tax involves the power to destroy and the power to destroy may defeat and render useless the power to create. (McCulloch v.Maryland, 4 Wheat. 316). Revenue laws, which by their operation impose burdens upon the people, when doubtful or ambiguous, will be construed in favor of the tax-payer and against the taxing power. (Gould v. Gould, 245 U.S. 151;Eidman v. Martinez, 184 id. 578). The majority of the court, by the opinion filed, reverses the application of this salutary rule of statutory construction. The amended Revenue act, as construed by the opinion in this case, practically commits to a single public officer the assessment of property in a county of nearly four million inhabitants. Legislative authorization of such an unprecedented concentration of power in the taxing process may compel the citizen who shares the burden of maintaining the State and cannot otherwise be heard, to find the fundamental law the sole recourse for the protection of his rights.
It is stated in the opinion of the majority that the board of appeals entered the order of March 22, 1933, without notice to the county assessor. If such notice was omitted, the want of it was not urged by the relator as a ground defeating the board's jurisdiction to enter the *Page 575 
order. The board's power under the statute to require the reduction to be made, apart from any question of notice, was the sole issue presented.
The prayer of the petition for a writ of mandamus, in my opinion, should be denied.
Mr. JUSTICE STONE: I concur in the foregoing dissent.